DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Specie II (Fig. 3, 6), claims 1-5, 9-12, and 14-19 in the reply filed on 9/29/21 is acknowledged. Accordingly the non-elected claims 6-8, 13, and 20 have been withdrawn from further consideration on the merits. The Office action on the elected claims 1-5, 9-12, and 14-19 follows.

Claim Objections

Claims 5 and 14 are objected to because of the following informalities: ungrammatical clauses present: “comprises as a spacer ring” (claim 5) and “comprises as a spring disc” (claim 14).  Appropriate corrections are required. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites limitations: “the latching lug being arranged on a lower side of the movable contact member facing the inner bottom surface”. However, this contradicts to what is taught by the current disclosure. For example, Fig. 3 (elected Species) clearly shows that the latching lug(s) (60, 64) being arranged on lateral side(s) of the movable contact member and are not facing the inner bottom surface (of the housing). Accordingly, the claim will be interpreted accordingly, i.e., “the latching lug being arranged on a side of the movable contact member not facing the inner bottom surface”. 
Claim 11 has been also rejected due to its dependency from claim 10.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3511968 to Hofsaess.
Regarding claims 1 and 2, Hofsaess discloses (Fig. 3-5 and 6a): a temperature-dependent switch (10’), comprising: a housing having a lower part (14’) and an upper part (15’); a first stationary contact (19’) that is arranged on the upper part of the housing; a second stationary contact (21’) that is arranged on the housing; a temperature-dependent switching mechanism that is arranged in the housing and comprises a movable contact member (45, 55), wherein, in a first switching position, the switching mechanism presses the movable contact member against the first stationary contact and thereby produces an electrically conductive connection between the first stationary contact and the second stationary contact via the movable contact member (Fig. 3), and wherein, in a second switching position, the switching mechanism keeps the movable contact member spaced apart from the first stationary contact and thereby disconnects the 
Regarding claim 10, as best understood, Hofsaess discloses that the movable contact member (45, 55) comprises a latching lug (57) that forms the second latching member, the latching lug being arranged on a side surface (54) of the movable contact member not facing the inner bottom surface.
	Regarding claims 14 and 15, Hofsaess discloses that the switching mechanism comprises a temperature-dependent bimetal snap-action disc (28) having a geometric high- temperature configuration (Fig. 4) and a geometric low-temperature configuration (Fig. 3), and wherein the switching mechanism comprises as a spring disc (27) on which the movable contact member (45, 55) is arranged, wherein the spring disc (27) is a bistable spring disc having two temperature-independent stable geometric configurations, wherein, in a first of the two geometric 
	Regarding claim 16, Hofsaess discloses that the bimetal snap-action disc (28), when transitioning from its low-temperature configuration into its high-temperature configuration, is supported by its edge at a part of the switch (38) and acts on the spring disc (27) such that the spring disc snaps from the first geometric configuration into the second geometric configuration (Fig. 3, 4).
Regarding claim 17, Hofsaess discloses that the spring disc (27) is in the first geometric configuration electrically connected to the second contact (21’) via its edge (Fig. 4).
Regarding claim 18, Hofsaess discloses that the bimetal snap-action disc (28) and the spring disc (27) are each fixed to the movable contact member (45, 55) (Fig. 3-5).
Regarding claim 19, Hofsaess discloses that the first stationary contact (19’) is arranged on an inner side (18’) of the upper part (15’) of the housing, wherein the movable contact  member (45, 55) comprises a movable contact part (45) that interacts with the first stationary contact (19’), and wherein the spring disc (27) interacts with the second stationary contact (21’) (Fig. 3-5).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hofsaess.
Regarding claim 9, Hofsaess discloses a firmly bonded connection between the closing lock (element (56)) and the lower part (14’) of the housing (Fig. 3, 6a). Further, regarding the limitations “welded or soldered”, said limitations are directed to a method of making of the device. However, it is well settled that the method of forming the device is not germane to the issue of patentability of the device itself.  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot In re Stephens, 145 USPQ 656 (CCPA 1965). Therefore, this limitations have little actual patentable weight.
Alternatively, since welding and soldering have been notoriously known and widely used in the related arts before effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill to use welding or soldering to implement said firmly bonded connection between the closing lock and the lower part of the housing in Hofsaess, in order to predictably achieve reliable and firm interconnection. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess.
Regarding claim 11, as best understood, Hofsaess discloses all as applied to claim 10 above, but does not disclose that the movable contact member has a frustoconical, round or tapered shape between the latching lug and a lower end of the movable contact member facing the inner bottom surface.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have formed said movable contact member in In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 

Allowable Subject Matter

Claims 3-5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subject to obviation of the objections as explained above.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-5, the limitations of claim 3 (“wherein the locking element is clamped between a spacer element and the lower part of the housing”) in combination with all of the limitations of claim 1, are to render the combined subject matter, and claims 4 and 5 depending therefrom, allowable over the prior art of record, taken alone or in combination.
Regarding claim 12, the limitations of claim 12 (“wherein the locking element comprises an annular section and at least two webs extending radially inwards from the annular section, wherein each of the at least two webs comprises a free end at which a latching element is arranged, wherein the latching elements together form the first latching member”) in combination with all of the limitations of claim 1, are to render the combined subject matter .

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various thermally actuated switches with locking arrangements.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835